Title: Elizabeth Trist to Thomas Jefferson, 20 December 1816
From: Trist, Elizabeth House
To: Jefferson, Thomas


          
            Bird wood 20th Dec––16
          
          My ever esteem’d friend I return you many thanks for your favor from Bedford, be assured it gives me great pleasure that your opinion with coinsides with all I have consulted on the subjects and be assured that it is very interesting to me, as it will give me an opportunity of seeing them every summer, the very Idea has renovated my health and sperits. Francis Gilmer mention’d to his Brother, that you were zealous for political Reformation, for conventions &c &c and indeed retain’d without diminution all the enthusiasm of your Youth—God grant
			 that every blessing may be extended to you many many years, I have enclosed a letter for Mrs Randolph which contains all the good wishes to the Family that we feel, and believe me ever and sincerely
          
            Your much obliged friend
            E— Trist
          
        